DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-12 are under examination. 
This office action is in response to an amendment filed 3/30/2022. 
This application is a continuation of U.S. Patent Application No. 17/151,527, filed
January 18, 2021, which is a continuation of U.S. Patent Application No. 16/776,850, filed
January 30, 2020, which is a continuation of U.S. Patent Application No. 16/045,043, filed
July 25, 2018, now U.S. Patent No. 10,973,928, issued April 13, 2021, which is a continuation of U.S. Patent Application No. 15/227,418, filed August 3, 2016, now U.S. Patent No 10,265,417, issued April 23, 2019, which is a continuation of U.S. Patent Application No. 13/023,918, filed February 9, 2011, now abandoned, which is a continuation of U.S. Patent Application No. 10/573,600, filed March 24, 2006, now U.S. Patent No 7,906,111, issued March 15, 2011, which is a national stage application under 35 USC § 371 of International Patent Application No. PCT/US2004/028817, filed September 30, 2004, which claims the benefit under 35 USC §119(e) of the priority of US Provisional Patent Application No. 60/566,546, filed April 29, 2004, and US Provisional Patent Application No. 60/508,226, filed September 30, 2003. 

Response to Amendments
The terminal disclaimers filed on 3/30/3022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. 10,695,441 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
An information disclosure statement filed 3/30/2022 has been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as Search Reports and office actions have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  

Conclusion
Applicants are the first to disclose the sequence of SEQ ID NO:123.
The claims are renumbered in the following order 1, 2, 9, 3, 4, 10, 5, 6, 11, 7, 8, 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633